Ellis, J.,
Dissenting. — I am unable to agree with the majority in the conclusion reached in this case because it seems to me from the evidence as I have read it that the cause of the plaintiff’s injury has not been shown with that degree of clearness which the law requires before it places upon the defendant the burden of compensating the injured person for the damages sustained.
On the 6th of June 1919 Miss Soule, the plaintiff in the court below, became a passenger on one of the cars of the Tampa Electric Co., a street railroad company. The car was bound for the city where Miss Soule wished to alight at or near Franklin and Zack streets. When the ear arrived at her destination it stopped and passengers began to alight.
The car was an open one, of the kind usually in use during the summer months and good weather. Passengers entered and alighted from the side, the seats extended crosswise the car its entire length, there was a running board or two upon the side upon which passengers stepped in entering the car or alighting from it.
Miss Soule, who was sitting upon the front seat about three feet from the end, arose from her seat when the car stopped, walked to the side from which she was to alight, undertook to step down upon the first step or running *565board, released her hold upon a bar or stanchion which she held for support and fell full length upon the pavement.
She said her skirt or dress caught in something and that tripped her and caused her fall. Her dress was of a light material faced with a material much stronger in texture, and the bottom of the skirt was about four to six inches above the level of the ground or floor when she stood erect. A fellow passenger said that she saw Miss Soule fall, that her dress caught in something on the car and that she heard the dress tear as Miss Soule fell.
Her injuries did not at first seem to be serious. She went about her business with more or less interruptions due to her bruises, employed about five doctors, several nurses, went to a hospital and bought many drugs. Her bills for medical attention, nurses fees, hospital charges and drugs were quite large from all of which she derived little or no benefit. None of the scientific men whom she employed were able to give her much if any relief and none discovered the real injury until about fourteen months after the accident she went to Baltimore, Maryland, to the hospital of Johns Hopkins University and there it was discovered that she had a fracture of the right hip.
Four days after the accident, on June 10th, Miss Soule again boarded a street car in front or near her residence and recognized the conductor as the same one who was. ■in charge of the car from which she fell. She said that, the conductor told her that the car she was then about to. get on was the same one from which she fell and pointed out to her a bolt running through the floor of the car at the end of the seat which served to hold the seat in place, and which was loose and projected slightly above the floor, whether in front of the seat or under it is not stated. She said the conductor told her that he told the claim *566agent “that it must have been that nut that caught” her skirt, that they could not find anything else. She said that the conductor- told her that the nut was loose the.day she fell from the car. Miss Soule said the loose bolt or nut must have been the thing that caught her skirt. She said “why it was up and was loose and it was like the head of a nail; it was worn out on the corner sharp and would have caught anything that drug over it and in leaning forward to catch hold of that holt to steady myself naturally my skirt would have pulled over tñat bolt and would have been torn. It could not have been otherwise.”
The conductor denied that he had any such conversation with Miss Soule and said that the bolt which Miss Soule found was on a different car from the one from which she fell. The records from the office of the defendant company show that the car which the conductor operated on the 10th -was of a different number from that which was borne by the car from which Miss Soule fell. The records also show that car No. 60, the one from which Miss Soule fell on June 6th was on June 10th operated by conductor Gooding and not conductor MatheJrshe.d, 'with whom Miss Soule said she had the conversation on June 10th about the loose bolt.
The declaration which is in three counts alleges in the second count that Miss Soule’s skirt “caught and became fastened upon a nut or bolt or other part of said car, which the said defendant had so negligently permitted to become loose,” as she attempted to alight from the car and she was thrown to the ground. The other counts merely allege that as she attempted to alight from the car she was jerked and thrown with great force and violence upon the pavement.
*567There is no’ evidence whatsoever tending to show that the plaintiff was jerked or thrown to the ground by the running of the car, that is to say, because of any movement or jerking of the car. It was not in motion. It had stopped at the usual place to enable passengers to get off and on the car. Miss Soule’s injury was caused by the catching of her skirt upon some object on the car, or by some awkward movement of her own in descending from the car.
Upon the theory that her skirt caught upon some object on the ear she brought the action against the defendant eight months after the accident and about five months before she went to Baltimore.
The first proposition contended for by the plaintiff is that having shown the accident and injury the law raises the presumption that the street car company was negligent and that such negligence was the proximate cause of the injury. The majority opinion supports that contention and announces such doctrine but without citation of any authorities. The majority holds that “proof of injury to a passenger in alighting from a street car was shown and that the injury was caused by the running or operation of the street car may fairly be inferred from the evidence adduced by the plaintiff. Thereupon the statute put upon the defendant company the burden of showing that it exercised all ordinary and reasonable care and diligence to secure the safety of the passenger under the circumstances. ’ ’
Here the word “operation” is not used as synonymous with the word “running” but conveys a broader meaning. The statute which changed the common law rule as to presumptions in particular cases should be given a strict and not a loose, liberal construction. The statute pro*568vides that a railroad company shall be liable for any damages done to persons, stock or other property by the “running of the locomotives, or cars or other machinery of such company” or for any damages done by any person in the employ and service of such company unless the company shall make it to appear that their agents have exercised all ordinary and reasonable care and diligence, the presumption in all cases being against the company. See .Sec. 4964 Revised General Statutes of Florida 1920.
The word “operation” as used in Farnsworth v. Tampa Electric Co., 62 Fla. 166, 57 South. Rep. 233 and Atlantic Coast Line R. Co. v. Crosby, 53 Fla. 400, 43 South. Rep. 318 and Pensacola Electric Co. v. Bissett, 59 Fla. 360, 52 South. Rep. 367 is synonymous with the word “running” as used in the statute. In .each case the accident resulted from the movement of the defendant’s cars or locomotives. Tn no case before this court has the word “running” as used in the statute been given any other significance.'
The statute implies action on the part of the railroad company so that when an injury is sustained by a person as the result of some movement of the car or locomotive the statute raises a presumption of negligence against the company, but no such presumption arises merely because one sustains an injury while a passenger, or while on railroad premises.
The rule announced in the majority opinion makes the injury itself presumptively the result of a negligent act or omission of the carrier, and carries the rule beyond the terms of the statute and the construction which this court has invariably placed upon it. In bringing action against a railroad company for damages for personal injuries the plaintiff must first show that the defendant’s act produced or caused the injury. When that fact is shown then *569only does the presumption arise against the railroad corporation that the act was a negligent one. See Warfield v. Hepburn, 62 Fla. 409, 57 South. Rep. 618; Atlantic Coast Line R. Co. v. Hillhouse, 64 Fla. 173, 60 South. Rep. 339; Lofton v. Jacksonville Electric Co., 61 Fla. 293, 54 South. Rep. 959; Payne, Director General of Railroads v. McKinnon, 81 Fla. 583, 88 South. Rep. 495; Seaboard Air Line Ry. v. Smith, 53 Fla. 375, 43 South. Rep. 235; Florida East Coast Ry. Co. v. McElroy, 72 Fla. 90, 72 South. Rep. 459; Seaboard Air Line Ry. v. Royal Palm Soap Co., 80 Fla. 800, 86 South. Rep. 835.
In the case of Florida East Coast Ry. Co. v. McElrov, supra, which was an action for damages to property caused by fire which was alleged to have been set out by the defendant, Mr. Justice Whitfield, speaking for the court said: ‘ ‘ The statutory presumption of negligence does not exist until it is shown with some degree of definiteness that sparks from the engine started the fire. A mere probability thait sparks escaped from the engine and started the fire is not sufficient as a legal basis of recovery.”
In the case at bar the injury was not definitely, nor with any degree of definiteness, shown to have been caused by a loose bolt or nut on the car from which the plaintiff alighted. The plaintiff said her skirt caught on something on the car. She said: “When I started to alight from this car and stepped forward I found that my skirt was caught but it was too late.” Her supposition that it was a “nut or bolt” was upon motion stricken from the evidence.
The only evidence offered that it was a loose bolt or nut that caught her dress was her statement that four days later she got on another car near her home; recognized the conductor as the same one who was in charge of the car *570from which she fell and she called his attention to a loose bolt on the car which she was then boarding, and said this must have been the nut that caught her skirt. She told the claim agent it must have been that bolt because “we couldn’t find anything else.”
The statement that the injury was caused by the loose “bolt- or nut” was the merest conjecture, evén if the car on which she discovered the loose bolt on June 10th was the same car as the one from which she fell. But the fact was shown to be otherwise. It was shown by the records of the company that the car which the plaintiff boarded on June 10th was not the same one from which she fell four days before. Can it possibly be said with any degree of definiteness that the injury was caused by a “loose nut or bolt” catching in the plaintiff’s skirt.? In order to affirm the judgment the court must take for granted that such was the fact. The liability of the defendant is made to depend upon the merest conjecture, or what is even less in accordance with the rules of law, it is made to rest upon a presumption of negligence arising upon the happening of the accident.
I am mindful of the difficulties under which the plaintiff labored to prove her case. It was said that under the circumstances she could not at the time of the accident examine the car for defects in its construction or to ascertain its state of repair. That the condition of the car was a matter of information wholly within the knowledge of the defendant and the plaintiff could not therefore with certainty specify any particular defect in the construction of the car or fault in its state of repair that caused her injury. But the very argument proves that she failed to establish a prima facie case of negligence against the company even if the statute quoted applies.
*571There is nothing in the evidence tending to prove that the injury was caused by the running or movement of the car. The plaintiff in alighting from the car fell. If her fall was caused by her skirt catching on ‘ ‘ something oh the car” that something was not shown to be a loose “bolt or nut.” The evidence is not conflicting on the point that the loose bolt found by her was on a car different from the one from which she fell, She said the’ conductor told her it was the same car, but even if the jury believed her statement the conductor’s word, which was not binding upon the company as an admission, was definitely refuted by the records of the company.